Wright, Ch. J.
—The Court below erred in excluding defendant’s testimony tending to show that the property, for the purchase money of which this suit is brought, was so incumbered that plaintiff could not make a good and sufficient title according to the terms of bis bond. And this being so, of course it was more clearly erroneous to reject evidence showing that the same property bad been levied upon and sold to a third person, upon a judgment subsisting as a valid lien against plaintiff, paramount to tbe rights of defendant. Tbe case is upon principle,- and ia its facts like that of Lyon v. O'Kell, 14 Iowa, 233.
This ruling, we infer, substantially disposes of tbe case, and we need not, therefore, notice the other errors assigned.
Reversed.